Citation Nr: 1630291	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-33 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1987 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Board remanded these matters for further development in October 2014.  The case has since been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran appeared and presented testimony before the undersigned Veterans Law Judge at the RO in Wilmington, Delaware.  Although the Veteran voluntarily appeared without his representative at this hearing, in subsequent correspondence dated April 2014, the Veteran's representative stated that she was not properly notified of the Veteran's hearing and therefore could not appear at the hearing to represent him.  The representative submitted a motion to reschedule another hearing.

In order to ensure the Veteran is afforded an opportunity to present complete testimony with the assistance of his representative, the Board remanded these matters in October 2014 to schedule the Veteran for an additional Travel Board hearing.  Although the case has been returned to the Board, the record contains no indication that the Veteran was provided with such additional hearing, or that the Veteran or his representative have otherwise waived the request for an additional hearing.  

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, while the Board regrets any additional delay, remand is again required in order to provide the Veteran with the opportunity to present testimony at a Board hearing, with the assistance of his representative. 

Although the Board previously directed that the Veteran be scheduled for a Travel Board hearing, further review of the record reveals that while the box selecting a Travel Board hearing was marked with an "X" on the Veteran's December 2013 VA Form 9, a text box was inserted stating "I request a video hearing or a traveling Board hearing whichever can be scheduled first."  The Veteran was scheduled for, and presented testimony at a Travel Board hearing in April 2014; and while the Veteran's representative requested that the Veteran's hearing be rescheduled, it is not completely clear whether the Veteran specifically desires another Travel Board hearing as opposed to the earliest available Travel Board hearing or videoconference hearing.  Thus, on remand, the AOJ should seek clarification on this point, and then provide the Veteran the opportunity to present testimony before a VLJ at the type of hearing desired.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to clarify whether a videoconference or Travel Board hearing is desired. 

2.  Thereafter, schedule the Veteran for the earliest available videoconference or Travel Board hearing, whichever is indicated as desired by or on behalf of the Veteran.  The AOJ must notify the Veteran and his representative of the date and time of the hearing.  38 C.F.R. § 20.704(b) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




